 PINKERTON NATIONAL DETECTIVE AGENCY561In view of the foregoing, and as the parties are in substantial agree-ment that a unit of draftsmen and designers is appropriate, we findthat the following unit of employees of the Employer at its Fitchburgplant, Fitchburg, Massachusetts, is appropriate for purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act :All draftsmen and designers of the Employer at its Fitchburg,Massachusetts, plant, excluding all employees in the reproductionroom, the drafting data and standards specialist, instruction booktechnician leader, engineering technician, the drafting room steno-typists, professional employees, guards, and.supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]Pinkerton National Detective AgencyandInternational GuardsUnion of America.Case No. 17-CA-.297. June 2211964DECISION AND ORDEROn March 27, 1964, Trial Examiner Horace A. Ruckel issued hisDecision in the above-entitled proceeding, finding that Respondent hadengaged in certain unfair labor practices, and recommending that itcease and desist therefrom, and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, theRespondent filed exceptions to the Trial Examiner's Decision, and theGeneral Counsel filed an answering brief to the Respondent's excep-tions, as well as cross-exceptions.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Decisionand the entire record in this case, including the Respondent's excep-tions, and the General Counsel's answering brief and cross-exceptions,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the Board hereby adoptsas itsOrder, the Order recom-mended by the TrialExaminer,and orders that the Respondent;147 NLRB No. 80.756-236-65-vol. 147--37 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDPinkerton National Detective Agency, its officers, agents, successors;and assigns, shall take the action set forth in the Trial Examiner'sRecommended Order.''Section 1(a) of the Recommended Order is hereby amended to read as follows:(a) Interrogating its employees unlawfully as to their activity on behalf of theUnion ; threatening them with the loss of their jobs if they did not abandon theUnion ; and threatening to reduce their hours of work and to withdraw profit-sharingbenefits from them if the Union came into the plant.The notice attached to the Trial Examiner'sDecision is hereby amended by deleting theword "job"after the word "including"in the second line of the first paragraph..TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge and amended charges filed on September 25, October 3 and 30,1963, and January 10, 1964, by International Guards Union of America,hereincalled the Union,theGeneral Counsel for the NationalLaborRelations Board,herein called respectively the General Counsel and the Board,by the Regional Di-rector for the Seventeenth Region(Kansas City,Missouri),issued a complaint datedJanuary 22, 1964, against Pinkerton National Detective Agency, herein called Re-spondent,alleging that it had engaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and Section 2(6) and(7) of the NationalLabor Relations Act as amended (29 U.S.C. Sec.151,et seq.)herein called theAct, in that Respondent in September 1963, interrogated employees as to their unionsentiment and affiliations,threatened them with a reduction in working hours, wages,and fringe benefits, and created an impression of surveillance of the union activitiesof employees.Respondent filed an answer denying the commission of any unfairlabor practices.Pursuant to due notice,a hearing was held before Trial Examiner Horace A.Ruckel at KansasCity,Missouri,on February 20, 1964, at which the parties wererepresented by counsel.Upon the close of the hearing the parties waived oral argu-ment.Respondent later filed a brief.Upon the record as a whole, and from my observation of the witness,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation,with its principal.office and place of busi-ness atNew York, New York,and is engaged in furnishing guard servicesthroughouttheUnitedStates, including the State of Missouri. It annually furnishes guardservicesvaluedin excessof $50,000 to customers located outside the State of NewYork.The complaintalleges and Respondent's answer admitsthatRespondent isengaged in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union admits employees of Respondent to membership..The complaint al-,leges and Respondent'sanswer admits'that it is a labor organization within themeaning of Section 2(5) of the Act..III.THE UNFAIR LABOR PRACTICESThe Union began organization of Respondent'semployees in September 1963_This activity immediately came to Respondent's attention.The question presentedby this record is whether certain inquiries and statements directed to guard em-ployees by Thomas Fine, a guard captain and admittedly a supervisor,constituteinterference,restraint,and coercion within the meaning of Section 8 (a) (1) of the Act.Floyd Dirck,who had signed a union authorization card, testified that on theevening of September 19, while he was on duty at the Union Wire Rope plant, Finevisited him and, calling him to one side, stated that it had come to his attention thatDirck had signed a union card.When Dirck,according to his testimony deniedthat he had, Fine said,"I guess you know that if this goes through,you will go on a40-hour week,no overtime,and you will lose your profit-sharing."Continuing, Fine PINKERTON NATIONAL DETECTIVE AGENCY563'asked if a certain other employee had signed a card. Shortly thereafter Dirck re-turned to the guard office in the plant and there found Fine having an argument withhim if he and Dirck had started "this business," and if he had signed'a union card.Messer told him that he had.Fine then went on to say that he could be cut backto a 40-hour week, could lose his profit sharing, and that the most that he couldthen look forward to would be about $1.35 an hour.'According to Messer, Finedid not ask him if there had been any' contact with him or if he had engaged in anyconversation with others while on the job..Norman Johnson similarly testified that on the same evening Fine called on himwhile he was on guard duty on another shift at the Union Wire Rope plant and askedhim if he had signed a union card.When Johnson said that he had, Fine told himto call up the business representative and tell him to tear up the card, saying that ifhe did not do so he might lose his job.According to Johnson, Fine also asked him,though it does not appear in what sequence, if he had been spoken to by anyonewhile on the job and reminded him of the rule prohibiting it.The testimony of James Corrigan who had signed up;in the Union, is that Finealso called on him at the Union Wire Rope plant after he had signed a union card,and asked him if a union organizer had spoken to him.When Corrigan repliedin the negative Fine reminded him that Respondent had a profit-sharing plan andwarned him -that he might lose this benefit.Fine did not ask him specifically if hehad signed a union card and he did not volunteer the information.The testimony of Luis Schneider, who was employed as a guard at the Cook Paintand Varnish Company, is that Fine called on him while on duty and asked him ifhe had ,joined the Union, to which Schneider replied only "What union?" Finedid not ask him if he had been approached while on the job.Fine's testimony is that he had been informed by a guard, whom he did not name,that union representatives were talking to guards while on duty at the Union WireRope plant.Accordingly, he consulted with his superior officer and they decided to"determine how far this had gone, if there had been any violation of the guardorders" and try to determine "how far it had gone in the violation" and the "contactsthat had been made."Headmitted talking with the guards whose testimony has been related.As to Dirck,he told him that he had been having too many conversations with other guards andwith Union Wire Rope employees, and asked him if he had had any contact' withunion officials while he was on duty.He then went into the guard office to speaktoMesser and also "asked Messer if he had been contacted by any union officials,'-"and told both him and Dirck that he did not want any business but company businessconducted on the job.He denied saying to either of them that they might lose over-timepayand profit-sharing benefits.His remarks to.Johnson were, in substance;similar.He did not testify as to any conversation with Schneider or Corrigan.Hedenied generally that he had ever threatened employees because of their unionactivity.CONCLUSIONSI credit the testimony of Duck, Messer, Johnson, Corrigan, and Schneider thatFine asked them concerning their union affiliations or those of other employees, andthat he threatened Dirck, Messer, and Corrigan with the loss of overtime pay andprofit-sharing benefits because of their support of the Union, and threatened Johnsonwith the loss of his job. I have found that when Respondent learned of the organiza-tional activities of some of its employees it decided to investigate the matter not only,according to Fine's own testimony, to determine whether these contacts had beenmade while guards were on duty, in violation of a company rule, but to see "whatcontacts had been made." I find it noteworthy that in at least two instances, Fine,though asking if the guards had signed cards or had been approached by unionrepresentatives, omitted to inquire if they had been approached while the -guardswere on duty. In my view, Respondent's concern was directed primarily to whetherits guards had become active in the Union and how far union organization had gone.Only secondarily was it concerned as to whether the guards had talked to otherpersons while on duty.Moreover, I credit those guards who testified that. Finewarned 'them against -the Union-'by threatening them with the loss of overtime payand profit-sharing. benefits. -In so doing,. Respondent, through Fine, interfered with,restrained, and coerced its employees. in the exercise of the rights guaranteed inSection 7 of the Act....iDirek and Messer were being paid $1.25 per hour. 564.DECISIONSOF NATIONAL LABORRELATIONS BOARDCONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. International Guards Union of America is a labor organization within themeaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, Respondent engaged in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law,and upon the entire-record in this case,it is recommended that Pinkerton National DetectiveAgency,its officers,agents, successors, and assigns,shall:1.Cease and desist from:(a) Interrogating its employees as to their activity on behalf of the Union, and"threatening to reduce their hours of work and to withdraw profit-sharing benefitsfrom them if the Union came into the plant.(b) In any like or related manner intefering with,restraining,or coercing em-iployees in the exercise of their rights guaranteed by Section7 of the Act.2.Take the following affirmative action designed to effectuate the policies ofthe Act:(a) Post at its offices at KansasCity,Missouri,copies of the attached noticemarked "Appendix."2Copies of said notice to be furnished by the Regional Direc-tor for the Seventeenth Region shall,after being duly signed by a representativeof the Respondent,be postedby itimmediately upon receipt thereof, and be main-tained byit for 60 consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that said notices are not altered,defaced, orcovered by other material.(b)Notify saidRegional Director,in writing,within 20 days from thedate of thisDecision and Recommended Order what steps the Respondent has taken to complyherewith.3It is further recommended that the complaint be dismissed as to all allegations notspecifically found herein to have been in violation of the Act.2'In the event that this Recommended Order be adopted by the Board, the words "aDecisionand Order" shall be substituted for the words "the Recommended Order of aTrialExaminer"in thenotice.In the further event that the Board's Order be enforcedby a decreeof a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words "a Decisionand Order."3 In the event that thisRecommendedOrder be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfromthe date ofthisOrder, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT threaten our employees with economic loss, including job lossof overtime and loss of profit-sharing benefits, if they designate or attempt tohave international Guards Union of America, or any other labor organization,selected as their collective-bargaining representative.WE WILL NOT interrogate our employees concerning their union feelings,sympathies, views, or activities.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form, join,or assist the above-named or any other labor organization, to bargain collec-tively through representatives of their own choosing, to engage in other cori- IRVINGTON MOTORS, INC.565certed activities for the purpose of collective-bargaining or other mutual aid orprotection,or to refrain from any or all such activities,except to the extent thatsuch right is affected by the provisos in Section 8(a)(3) of the Act.PINKERTON NATIONAL DETECTIVE AGENCY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicatedirectlywith the Board'sRegional Office, 1200Rialto Building, 906 Grand Avenue,KansasCity,Missouri,Telephone No. Balti-more 1-7000, Extension 731, if they have any question concerning this notice orcompliance with its provisions.Irvington Motors,Inc.andRetail Clerks Union Local 1049,affili-ated with Retail Clerks International Association,AFL-CIO.Case No. 2?-CA-1606. June 22, 1964DECISION AND ORDEROn December 19, 1963, Trial Examiner Harold X. Summers issuedhis Decision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Decision.He also found that allegations of other unfair labor practices set forthin the complaint had not been sustained.Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner, as modified herein.While we agree with the Trial Examiner that the Respondent, byunilaterally making payments to salesmen who worked double shiftsand by unilaterally setting minimum quotas on gross profits fromIThe Trial Examiner erroneously found that 6 weeks elapsed between the transmissionof Local 1049'swritten proposals and the first negotiating meeting.The proposals weretransmitted by letter dated November 9, 1962, at most only 11 days before the first meet-ing.The Trial Examiner also erred in finding that no discussion was directed to doubleshifts or payment therefor,since there was uncontradicted testimony by the Union'ssecretary-treasurer,Nat Trachman,to the contrary.We correct the Decision accordingly.However, neither modification would alter the ultimate findings of the Trial Examiner.147 NLRB No. 71.